EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended March 26, 2010 March 26, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -0.1% 1.7% -5.8% Class B Units -0.1% 1.6% -6.0% Legacy 1 Class Units -0.1% 1.7% -5.4% Legacy 2 Class Units -0.1% 1.7% -5.5% Global 1 Class Units 0.4% 2.0% -5.3% Global 2 Class Units 0.4% 2.0% -5.4% Global 3 Class Units 0.4% 1.8% -5.7% S&P 500 Total Return Index2 0.6% 5.7% 5.1% Barclays Capital U.S. Long Government Index2 -2.0% -2.4% 0.5% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Grains markets Decrease Easing supply concerns caused by better-than-expected weather in the Midwest Sugar Decrease Increased sugar supply from India Live Cattle Decrease Weak prices in the cash livestock markets Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are predominantly long the sector. Currencies Sector/Market Price Action Cause U.S. Dollar Increase U.S. Government data showing increased U.S. industrial production for February Euro Decrease Concerns regarding the financial stability of several European nations Grant Park’s longer-term trading advisors are predominantly short the currency sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Energy Sector/Market Price Action Cause Natural gas Decrease Rising U.S. inventories and mild weather forecasts Crude oil Decrease Elevated supplies and weak demand forecasts Grant Park’s longer-term trading advisors are predominantly long the energy sector, as are Grant Park’s shorter-term trading advisors. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Equities Sector/Market Price Action Cause European equity markets Increase Strong German investor sentiment data and optimism that the EU would make a decision on a plan to aid ailing Greece Nikkei 225 Increase Improved outlook on Japanese exports following weakness in the Japanese yen Hang Seng Increase Strong growth forecasts for several key Asian firms Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Fixed Income Sector/Market Price Action Cause U.S. Treasury markets Decrease Poor results from the recent U.S. 5-year Treasury Note auction Bunds Decrease Decreased demand caused by improved German investor sentiment data and a downgrading of Portuguese sovereign debt Grant Park’s longer-term trading advisors are predominantly long the fixed income sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Metals Sector/Market Price Action Cause Gold Increase U.S. dollar strength Copper Increase Improving demand forecasts prompted by positive U.S. economic indicators Nickel Increase Forecasts of a nickel supply deficit for the near future Grant Park’s longer-term trading advisors are predominantly long the metals sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Indices Overview 2 Standard and Poor’s 500 Total Return Index (S&P 500 Index) – A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies, rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset) – A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
